Citation Nr: 1633495	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  14-33 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for the service-connected residuals of a left femur fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to July 1963.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In February 2016 the Board remanded this matter to the RO for further development and adjudicative action.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

On his September 2013 Notice of Disagreement (NOD), and in an October 2014 Statement in Support of Claim, the Veteran asserts that he has knee arthritis secondary to his left leg/hip trauma and that his knee problems are due to altered gait from the service-connected left femur fracture.  This claim of secondary service connection was initially denied in an unappealed September 2007 rating decision.  Thus, the Board construes the Veteran's 2013 and 2014 assertions as an application to reopen the previously denied claim of service connection for a left knee disability as having been raised by the record, but which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's range of motion of the left hip/leg is severely limited as a result of non-service-connected manifestations of Parkinson's disease and moderate to severe dementia.  

2.  The Veteran's residuals of a left femur fracture include degenerative changes with no more than moderate hip disability; there is no ankylosis, no flail joint, or nonunion and any additional functional loss and/or limitation of motion of the left hip is attributable to the Veteran's nonservice-connected Parkinson's disease and dementia.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 20 percent for the service-connected residuals of a left femur fracture are not met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  By correspondence dated in March 2013, VA notified the Veteran of the information needed to substantiate and complete his claim for an increased rating for the residuals of a left femur fracture, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA records, and private treatment records have been obtained and reviewed.  

He was afforded VA examinations in conjunction with his claim for increase in May 2013 and April 2016.  The examiners' findings, as discussed in detail below, were based on review of the service treatment records, the VA treatment records, physical examination of the Veteran's left leg, radiographs, and an interview with the Veteran and his wife.  These examinations, when reviewed collectively, are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran does not contend that the examinations were inadequate, and, in an April 2013 VCAA notice response, the Veteran indicated that all remaining information/evidence that will support his claim has been submitted, and there remained no outstanding evidence to support the claim.  

Finally, this case was previously remanded in February 2016 for further development.  All development directed by the Board's prior remand in this case has, to the extent possible, been accomplished.  Outstanding VA treatment records were obtained, to the extent possible, and the Veteran was afforded a VA examination which is adequate to decide the claims on appeal.  Although the examiner was unable to conduct range of motion testing of the left leg, this was because the Veteran's Parkinson's disease and dementia had progressed to the point that the Veteran was unable to comprehend what the examiner was asking him to do.  As the examiner explained fully why the testing could not be conducted, the Board finds that there is substantial compliance and remand is not required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.

II.  Increased Rating - Residuals Left Femur Fracture

The Veteran seeks an initial disability rating in excess of 20 percent for the service-connected residuals of a left femur fracture.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4.40 (2015).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2015).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Historically, the record shows that the Veteran fractured his left femur during service in November 1962.  He was hospitalized from November 1962 to July 1963.  The discharge summary noted a diagnosis of compound, comminuted, subtrochanteric fracture of the left femur.  He underwent a surgical procedure of open reduction and blount plate fixation, plus iliac bone reinforcement.  

Following his July 1963 discharge from service, the Veteran filed a claim of service connection.  In an October 1963 rating decision, service connection for a left femur fracture was granted, and an initial 20 percent rating was assigned, effective from July 6, 1963, the day following discharge from service.  At that time, x-rays showed the fracture was through the proximal third of the femur.  His chief complaint was weakness.  The x-ray showed a well-healed fracture of the femur.  Internal fixation was applied at the fracture site.  Union and alignment were reported to be excellent, but there was a slight deformity involving the superior lateral aspect of the acetabulum.  The Veteran walked with a slight limp.

The 20 percent rating was confirmed and continued in an unappealed September 2007 rating decision.  

In October 2012, the Veteran requested an increased rating for the service-connected residuals of a left femur fracture.  The Veteran also claimed service connection for traumatic brain injury and Parkinson's disease secondary thereto.  

A VA Parkinson's Disease Disability Benefits Questionnaire, which was completed in December 2012 by S.B., MD; and, received at the RO in January 2013, notes that the Veteran had moderate muscle rigidity and stiffness in all four extremities.  Mild depression and moderate dementia was also noted.  The doctor noted that the Veteran's disability was progressive, and although he was still dopa responsive, he was reaching end stage.  

At a May 2013 VA examination, diagnoses of healed left femur fracture and left knee arthritis were noted.  The Veteran reported that he had trouble walking, and his wife noted that it had worsened over the last several years because of arthritis that had set in.  The Veteran's wife indicated that the Veteran needed a knee replacement.  The Veteran reported pain throughout his entire left leg including the hip, knee, foot and toes.  He ambulated using a walker or a cane.  The Veteran had trouble sleeping because of back pain and left leg pain.  He also reported numbness from the knees down to the feet, worse on the left.  The Veteran's wife indicated that the Veteran was very active until just a few years prior.  The Veteran had flare-ups that impacted the left knee and lower leg, up to 4-5 times per week.  During those times, the Veteran's wife must do everything for the Veteran.

Range of motion testing was limited to the knees, and it is not clear why the ranges of hip flexion and hip abduction were not tested.  

Examination of the lower extremities revealed less movement than normal bilaterally.  On the left only, there was deformity, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  

The examiner referred to May 2011 x-rays of the left hip and femur, which revealed evidence of orthopedic plate and screws present, fixating a healed subtrochanteric left femur fracture.  The plate and screws extended from the left hip to the junction of the middle and distal third of the femur.  

Notably, May 2011 x-rays of the left knee indicated advanced degenerative arthritis of the left knee with meniscal calcifications and periarticular calcifications.  

The examiner also referred to April 2007 x-rays which noted mild degenerative changes of the left hip.  Position and alignment of the hip was normal and the fracture line appeared healed.

The examiner indicated that the Veteran's left knee/lower leg condition resulted in difficulty with squatting, bending, climbing, and prolonged walking; however, the examiner opined that the Veteran's left knee condition was unrelated to active duty or the healed left proximal femur fracture.  

The examiner also noted that the Veteran had been diagnosed with Parkinson's disease in 2006.  According to the examiner, the Veteran's motor manifestations due to Parkinson's (or its treatment) included moderate stooped posture; severe balance impairment; severe bradykinesia/slowed motion (difficulty initiating movement - "freezing;" moderate loss of automatic movements (such as blinking, leading to fixed gaze); and severe speech changes.  The examiner also noted mild tremor and mild muscle rigidity/stiffness, affecting only the upper left extremity, moderate depression and moderate cognitive impairment/dementia.  

In December 2014, the Veteran submitted an October 2010 private EMG report which notes that most of the changes in the left leg were old, and the diagnosis was distal symmetric peripheral neuropathy.  

Another VA examination was conducted in April 2016 to, at least in part, test the Veteran's range of motion of the left hip.  The report notes that the Veteran was able to ambulate and perform all of his activities of daily living (ADLs) prior to developing Parkinson's disease.  As a result of the Parkinson's, he had increased stiffness, rigidity, and instability.  

The examiner noted that the Veteran was a poor historian because he had developed dementia; however, the Veteran's wife was also present at the examination and was able to provide a medical history.  Unfortunately, the examiner was unable to obtain a range of motion and functional limitations with respect to the hip because the Veteran was unable to comprehend the request and resisted attempts at passive range of motion.  The examiner nonetheless found no evidence of pain with weight bearing, and no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  

The examiner was unable to opine as to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time because the Veteran was cognitively impaired; and, he had rigidity and poor coordination as a result of his Parkinson's disease.  

The examiner indicated that there was no muscle atrophy and no ankylosis.  The examiner also indicated that the Veteran did not have malunion or nonunion of the femur, and he did not have flail hip joint or leg length discrepancy.  The examiner also noted that the Veteran's cane and walker were prescribed for Parkinson's disease to help with gait stability and balance.  

The examiner concluded that the Veteran was diagnosed with Parkinson's disease in 2006, which had since advanced and the Veteran had developed dementia.  He had increased rigidity, freezing and instability of gait.  He was dependent on his wife for a significant portion of his ADLs.  He could feed himself, but had some difficulty with swallowing and drooling.  He cannot prepare his own meals and requires assistance with bathing, dressing and toileting.  He cannot handle his financial affairs and requires assistance with ambulation and transportation.  The Veteran was incapable of self care and independent living and would not survive without the attendance of his wife who is his full time care giver.  

In essence, the competent evidence of record shows that the Veteran's Parkinson's disease symptoms account for the Veteran's overall increase in disability with respect to his lower extremities.  Examiners in 2013 and 2016 noted that the Veteran's left femur fracture had healed, and this is consistent with the x-ray findings from 2007 and 2011.  The examiners also noted that the Veteran's Parkinson's disease had been steadily progressing and was the cause of instability of gait, increased rigidity, and freezing.  

Although the 2016 examiner was unable to test the Veteran's range of motion of the hips/thighs, the examiner opined that the Veteran's disabling symptoms were due to Parkinson's disease and not the left femur fracture.  In this regard, the examiner noted no objective signs of disuse such as atrophy, pain with weight bearing, or pain on palpation of the joint or surrounding soft tissue.  

Further, as noted on the October 2010 EMG report, the Veteran's peripheral neuropathy was bilateral, which would account for the pain and numbness in both legs and feet.  

In this case, the Veteran is not currently competent to testify on factual matters of which he has first-hand knowledge because examiners in 2013 and 2016 found that the Veteran had progressive cognitive impairment/dementia.  The April 2016 examiner specifically noted that the Veteran's range of motion of the hips/thighs could not be tested because the Veteran did not comprehend what the examiner was requesting of him.  At the time of the April 2016 examination, the examiner found the Veteran to be a poor historian and unable to tend to ADL's or manage his own funds.  

Notwithstanding the severity of the Veteran's lack of cognitive ability, the Veteran's wife appears competent to report her observations of which she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  She is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Her statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

In this regard, the Veteran's wife noted that the Veteran's left leg disability picture worsened over the last several years, but she attributed it to the development of arthritis in the left knee.  This is consistent with the May 2011 x-rays of the left knee which reveal advanced degenerative arthritis of the left knee.  

The Veteran's wife also indicated that the Veteran was very active until just a few years prior, which is also consistent with the severe decline in cognitive functioning and increase in Parkinson's symptoms during that time period.  The examiner noted the wife's observations of flare-ups that impacted the left knee and lower leg, up to 4-5 times per week, but no such flares were reported with regard to the left hip.  

In summary, the most probative evidence of record, which consists of the wife's statements, the October 2010 EMG report, x-ray findings in 2011, the December 2012 Parkinson's disease benefits questionnaire, and the 2013 and 2016 examiners' observations and opinions.  This evidence collectively shows that the Veteran has advanced Parkinson's disease and advanced degenerative changes in his left knee, with peripheral neuropathy of the lower extremities, but only mild arthritis of the left hip.  This evidence shows that the Veteran's increase in symptoms affecting his lower extremities are more likely than not related to the Veteran's Parkinson's disease and left knee arthritis rather than his service-connected left femur fracture.  

There is no medical evidence to the contrary and these findings are not inconsistent with the Veteran's wife's reports of increasing left knee pain.

Accordingly, the Board concludes that the Veteran's residuals of a left femur fracture have not worsened to the point which would warrant a disability rating in excess of the 20 percent rating currently assigned.  

In this regard, ratings for the hip, including limitation of motion, are covered by Diagnostic Codes 5250-5255.  38 C.F.R. § 4.71a.  

Limitation of motion of the hip is rated under either Diagnostic Code 5251, 5252, or 5253.  

Under Diagnostic Code 5251, the criterion for a 10 percent rating, which is the maximum rating for limitation of extension, is extension limited to 5 degrees. 

Under Diagnostic Code 5252, a 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees; a 30 percent rating is assigned for flexion limited to 20 degrees, and a 40 percent rating is assigned for flexion of the thigh limited to 10 degrees.  

Under Diagnostic Code 5253, the criteria for a 10 percent rating is the inability to cross the legs (limitation of adduction) or external rotation limited to 15 degrees.  The next higher rating, 20 percent, is assigned when abduction motion is lost beyond 10 degrees. 

Normal extension of the hip is to 0 degrees and normal flexion is to 125 degrees.  Normal abduction is to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Although the Veteran's limitation of motion of the hip could not be tested, the Veteran is already in receipt of a 20 percent rating, which corresponds to flexion of the thigh limited to 30 degrees; and, there is no evidence of record suggesting that the Veteran's left hip/thigh range of motion is further limited as a result of his left femur fracture.  The medical evidence of record establishes that the Veteran has advanced Parkinson's disease which accounts for his present inability to engage in range of motion testing on examination, and which accounts for his increased freezing, rigidity and overall decline in health, both physically and mentally.  

Diagnostic Code 5250 covers ankylosis of the hip.  Favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction warrants a 60 percent rating. Intermediate ankylosis warrants a 70 percent evaluation.  Unfavorable, extremely unfavorable ankylosis, the foot not reaching ground, crutches necessitated, warrants a 90 percent evaluation.  

An 80 percent evaluation is assigned for a flail hip joint under Diagnostic Code 5254.  

Ratings under Diagnostic Code 5250 or 5254 are not applicable in this case because neither ankylosis nor flail hip joint is shown.  

Diagnostic Code 5255 covers impairment of the femur.  Under Diagnostic Code 5255, fracture of the shaft or anatomical neck of the femur with nonunion and loose motion (spiral or oblique fracture) warrants an 80 percent rating, and with nonunion without loose motion and weight bearing preserved with the aid of a brace warrants a 60 percent rating.  Fracture of the surgical neck of the femur, with false joint, also warrants a 60 percent rating.  Malunion of the femur with marked knee or hip disability warrants a 30 percent rating; with moderate knee or hip disability warrants a 20 percent rating; and slight knee or hip disability warrants a 10 percent rating.

The Veteran's service-connected left femur fracture residuals are currently rated as 20 percent under Diagnostic Code 5255.  As noted above, the record shows that the Veteran's overall physical and mental health has declined over the previous several years due to Parkinson's disease and dementia, and two VA examiners opined that this was the cause of his increased symptoms.  Moreover, x-rays show a well-healed fracture and the objective findings on examination do not suggest that any increase in disability affecting the left lower extremity is caused or made worse by the left femur fracture.  

Further, while the evidence suggests that the Veteran's left knee arthritis is advanced, and is the source of many of the Veteran's complaints of increased pain, the medical evidence does not suggest that the knee arthritis is part and parcel of the service-connected left femur fracture.  In this regard, the issue of service connection for a left knee disability has been raised by the record, and is referred to the RO for appropriate action, but it is not currently part of the service-connected disability.  

Also for consideration is Diagnostic Code 5003 which provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved (Diagnostic Code 5200, etc.).  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  When the limitation of motion of a specific joint or joints is non-compensable under the appropriate Diagnostic Code, then a 10 percent rating is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Diagnostic Code 5003 also provides that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is assigned for degenerative arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups.  A maximum 20 percent rating is assigned under Diagnostic Code 5003 for degenerative arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  Id. 

Note (1) to Diagnostic Code 5003 states that the ratings based on x-ray findings will not be combined with ratings based on limitation of motion.

Although the Veteran has mild degenerative changes of the left hip, any such pain in that regard is included in the 20 percent rating under Diagnostic doe 5255.  The Veteran's 20 percent rating is assigned for moderate hip disability, and this includes pain and limited motion.  As such, a separate rating for hip arthritis is not assignable as that would amount to rating the same "disability" or the same "manifestations" under various diagnoses, which is not allowed.  See 38 C.F.R. § 4.14 (2015).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155 (West 2014); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Accordingly, a rating in excess of 20 percent is not warranted for the residuals of a left femur fracture, as the competent and probative evidence shows no increase in disability of the left femur fracture; and, that the left femur fracture is not related to any additional disability of the left lower extremity caused by the Parkinson's disease.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against this claim and therefore, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of entitlement to an increased rating for the residuals of a left femur fracture is denied.

III.  Other Considerations

The Board has also considered whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular evaluation under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Director of Compensation.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See Id.  

In this case, the service-connected residuals of a left femur fracture include the Veteran's complaints of pain and functional impairment due to arthritis.  The 20 percent rating assigned contemplates these impairments.  Ratings in excess of those assigned are provided for more severe manifestations of a hip disability, such as additional limitation of motion or function attributable to pain, weakness, and fatigue, but the competent evidence as discussed above reflects that those manifestations are not related to the Veteran's service-connected left femur fracture because they are due to the Parkinson's.  In this regard, the VA examiners did not find any additional limitation of motion or functional loss between the time period prior to the Parkinson's disease diagnosis and currently that would suggest a worsening of the underlying service-connected condition.  The criteria reasonably describe the Veteran's disability level and symptomatology.  For these reasons, the disability picture with respect to the left hip is contemplated by the Rating Schedule, and the assigned 20 percent rating is, therefore, adequate.  Accordingly, the Board has concluded that referral of this matter for extra-schedular consideration is not in order.  Id.

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds that there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

The Board has also considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  Here, the Veteran has not alleged that his service-connected left femur fracture prevents him from obtaining or maintaining substantially gainful employment.  The April 2013 VA examination report notes that the Veteran worked in maintenance for 34 years before he retired in 2000 due to age eligibility.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.

Finally, the Court has held that a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  In this case, however, the Board concludes that the issue of entitlement to SMC has not been raised by the record.  The record does not reflect, nor does the Veteran argue, that he has loss of function as a result of the left hip fracture that requires additional compensation under 38 C.F.R. § 3.350.  Rather, the record shows that the Veteran is in need of the aid and attendance of his wife to accomplish ADL's solely as a result of the nonservice-connected Parkinson's disease and dementia.  


ORDER

A rating in excess of 20 percent for the service-connected residuals of a left femur fracture is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


